WILSON, Justice.
Plaintiffs’ plea controverting defendants’ plea of privilege in this “slip and fall” case asserted venue under Subdivisions 4, 9a, 23 and 29a, Art. 1995, Vernon’s Ann.Tex.Civ. St.
Plaintiff testified, “I stepped in this slick place and lost my balance. It was shiny, and it was just more of a splatter or dab of something. It was wet or shiny or glossy.” She described a spot about one inch wide and two or three inches long on the floor of appellants’ store, which “seemed like it smeared.” She did not know what the substance was; she did not know how long it had been there or how it came to be there. “It could have been some ice cream there on the floor,” she testified. Defendant did not use wax on the floor. It had last applied a commercial filler called “Sole-grip” three months before, when the floor was last cleaned.
There is no direct evidence as to who put the lippery substance on the floor, what it was, or how long it had been there. There is no evidence of appellants’ actual *208or constructive knowledge of the presence of a foreign substance. There is no evidence of negligence. Sherwood v. Medical & Surgical Group, Tex.Civ.App., 334 S.W. 2d 520, writ refused; The Great Atlantic & Pacific Tea Co. v. Giles, Tex.Civ.App., 354 S.W.2d 410, writ ref. n. r. e., and cases cited.
Other points are overruled. The judgment is reversed and the cause remanded. Appellate Procedure in Texas, Sec. 18.11.